COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges Humphreys and O’Brien
UNPUBLISHED


              Argued by videoconference


              BRENT E. KYNASTON
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 1243-20-4                                  JUDGE ROBERT J. HUMPHREYS
                                                                                  JUNE 29, 2021
              DANYELLE L. KYNASTON


                               FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                                              Carroll A. Weimer, Judge

                               Samuel A. Leven (Roy J. Baldwin; The Baldwin Law Firm, LLC, on
                               brief), for appellant.

                               No brief or argument for appellee.


                     Brent E. Kynaston (“husband”) and Danyelle L. Kynaston (“wife”) were divorced on

              November 30, 2018, by the Circuit Court of Prince William County (“the circuit court”). Prior

              to their divorce, on August 8, 2018, the parties signed a partial settlement agreement (“the

              agreement”), which stated that husband’s spousal support obligation was not subject to

              modification. The agreement was incorporated, but not merged, into the final decree of divorce.

              On June 15, 2020, husband filed a “Motion to Re-Open and for Declaratory Judgment” and on

              June 26, 2020, he filed a “Motion to Modify Spousal Support.” Following a hearing, both

              motions were denied by the circuit court. Husband alleges that the circuit court erred by holding

              that an amendment to Code § 20-109(C) retroactively applies to all stipulations and contracts

              entered on or after July 1, 2018, and by holding that a retroactive application of the statute did

              not violate either the Constitution of the United States or the Constitution of Virginia.


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Additionally, husband posits that the circuit court erred by holding that even if the 2020

amendment to Code § 20-109(C) was not retroactive, a modification of spousal support would

have been barred under the previous version of the statute.

                                         I. BACKGROUND

       Husband and wife were married on September 26, 1997. Five children were born of the

marriage. On August 8, 2018, the parties signed the agreement that stipulated, inter alia, the

amount and duration of husband’s spousal support payments to wife. The agreement also stated

that it was to be affirmed, ratified, and incorporated into the final decree of divorce.

       On July 1, 2018, an amendment to Code § 20-109(C), which governs the effect of

stipulations as to maintenance and support for a spouse, was enacted. As a result, on August 8,

2018, when the parties signed the agreement, Code § 20-109(C) stated

                 In suits for divorce . . . [n]o request for modification of spousal
                 support based on a material change in circumstances or the terms
                 of stipulation or contract shall be denied solely on the basis of the
                 terms of any stipulation or contract that is executed on or after July
                 1, 2018, unless such stipulation or contract contains the following
                 language: “The amount or duration of spousal support contained
                 in this [AGREEMENT] is not modifiable except as specifically set
                 forth in this [AGREEMENT].”

(amended July 1, 2020) (emphasis added).

       Although the agreement by the parties in this case stated that it was non-modifiable, it did

not contain the exact language specified above; the agreement stated, “[s]pousal support shall not

be subject to being increased or decreased, by judicial action or otherwise, except as provided in

this [a]greement, and the [w]ife specifically waives all claim for additional spousal support from

the [h]usband.”

       On November 30, 2018, the parties divorced and the final decree of divorce incorporated

the agreement.



                                                  -2-
        On March 31, 2020, the General Assembly approved another amendment to Code

§ 20-109(C). The amended code took effect on July 1, 2020, and states, in relevant part

               In suits for divorce . . . [n]o request for modification of spousal
               support based on a material change in circumstances or the terms
               of stipulation or contract shall be denied solely on the basis of the
               terms of any stipulation or contract that is executed on or after July
               1, 2018, unless such stipulation or contract expressly states that
               the amount or duration of spousal support is non-modifiable.

Code § 20-109(C) (emphasis added).

        On June 15, 2020, husband filed a “Motion to Re-Open and for Declaratory Judgment,”

seeking a declaratory judgment that the monthly amount of spousal support he owed to wife

could be modified upon a showing of a material change in circumstances. Husband argued that

the agreement was governed by the 2018 amendment to Code § 20-109(C) and because the

agreement did not specifically say “the amount or duration of spousal support contained in this

[AGREEMENT] is not modifiable except as specifically set forth in this [AGREEMENT],” as

required by the 2018 amendment, modification of his spousal support obligation was not

absolutely barred. On June 26, 2020, and prior to the resolution of his motion for a declaratory

judgment, husband filed a “Motion to Modify Spousal Support” on the grounds that he had

experienced a material change in circumstances due to a significant income decline in March

2020.

        The circuit court consolidated husband’s motions and following a hearing, stated

               [T]he legislature certainly knew that [the amended statute] was
               going to go into effect July 1 of 2020 and they clearly used a date.
               They didn’t say “in the past.” They said “after [July 1, 2018] . . . .”

                  ....

                . . . I’m going to deny the motion for declaratory judgment. I find
               that the statute does apply, the statute that’s in effect today that
               went into effect July 1, 2020. It clearly says that it relates back,
               retroactive, whatever term you want to use, to July 1 of 2018.


                                                -3-
        On October 5, 2020, the circuit court denied husband’s motions for declaratory judgment

and to modify spousal support.1 This appeal followed.

                                            II. ANALYSIS

                                       A. Standard of Review

        Husband’s assignments of error require statutory and constitutional interpretation. He

asserts that the circuit court erred by holding that the 2020 amendment to Code § 20-109(C) applied

to the agreement and by holding that application of the amended statute to the agreement did not

violate his rights under both the state and federal constitutions. He also argues that the circuit court

erred in holding that even if the 2020 amendment did not apply, the parties’ agreement would have

barred a modification of spousal support under the 2018 amendment to Code § 20-109(C).

        We review the circuit court’s construction and application of the relevant statute to the

undisputed facts in the record de novo. Board of Supervisors of James City Cnty. v. Windmill

Meadows, LLC, 287 Va. 170, 179-80 (2014). Likewise, “[c]onstitutional arguments present

questions of law that this Court reviews de novo.” Farmer v. Commonwealth, 61 Va. App. 402, 410

(2013) (quoting D.L.G. v. Commonwealth, 60 Va. App. 77, 81 (2012)).

                   B. Applying the 2020 Amendment to the Parties’ Agreement

        The agreement was executed on August 8, 2018. The circuit court found that the 2020

amendment to Code § 20-109(C) retroactively applied to all agreements entered on or after July 1,

2018, in suits for divorce, which husband argues was error. Husband concedes on brief that if the



        1
         Although husband filed two separate motions, one for modification of spousal support
and one for declaratory judgment, the circuit court disposed of both in one final written order
titled “Declaratory Judgment Order,” in which the circuit court explicitly denied husband’s
motion to modify spousal support. However, despite orally denying husband’s motion for
declaratory judgment at the hearing, the circuit court’s written order only implicitly denied the
motion for declaratory judgment. Because each of husband’s motions involved the same issue,
whether the agreement preludes modification of husband’s spousal support obligation, we treat
them both as resolved by the circuit court’s October 5, 2020 order.
                                              -4-
2020 amendment lawfully and constitutionally applies to the parties’ agreement, his spousal support

obligation is non-modifiable.

       “Our goal in statutory interpretation is to carry out the General Assembly’s intent ‘as

expressed by the language used unless a literal interpretation of the language would result in a

manifest absurdity.’” Bailey v. Spangler, 289 Va. 353, 358 (2015) (quoting Board of Supervisors,

287 Va. at 179-80).

       Prior to the 2018 amendment, spouses who entered into a separation agreement providing

for spousal support were precluded from later modifying the spousal support amount unless their

agreement expressly provided a method for modification. See Newman v. Newman, 42 Va. App.

557, 569 (2004). If the agreement was silent regarding modification, then the parties were

completely precluded from any spousal support changes. Id. Essentially, until 2018, Code

§ 20-109(C) contained a presumption against modification of spousal support in the context of

separation agreements.

       The General Assembly eventually amended the statute to create the opposite effect. On July

1, 2018, an amendment to Code § 20-109(C) was enacted that created a presumption that

modification of spousal support was permitted for any separation agreement executed on or after

July 1, 2018, unless the agreement contained the exact language specified in the statute.

       Effective July 1, 2020, the statute was amended again. Essentially, the 2020 amendment, in

contrast to the specific language requirement of the 2018 amendment, made separation agreements

that used general language forbidding modification of spousal support validly non-modifiable.

       The question before us is whether the language “executed on or after July 1, 2018” makes

the 2020 amendment retroactively applicable to agreements executed on or after July 1, 2018, but

before July 1, 2020.




                                                 -5-
        Husband relies heavily on Paul v. Paul, 214 Va. 651 (1974), in the court below and on-brief.

Paul stands for the proposition that “[o]ne of the basic rules of construction of contracts is that the

law in force at the date of making a contract determines the rights of the parties under the contract.”

Id. at 653. Husband argues that because the 2018 amendment was the governing law at the time the

parties entered into the agreement, the 2020 amendment does not apply.

        Husband correctly argues that Virginia law does not favor retroactive application of statutes.

See Bailey, 289 Va. at 358. “[N]ew legislation will ordinarily not be construed to interfere with

existing contracts, rights of action, suits, or vested property rights . . . .” Harbour Gate Owners’

Ass’n v. Berg, 232 Va. 98, 103 (1986). However, “[t]he general rule is that no statute, however

positive in its terms, is to be construed as designed to interfere with existing contracts . . . unless the

intention that it shall so operate is expressly declared.” Gloucester Realty Corp. v. Guthrie, 182

Va. 869, 875 (1944) (emphasis added) (citations omitted).

        While retroactive laws are not favored, “[t]hat having been said, this Court has never

required that the General Assembly use any specific form of words to indicate that a new statute or

amendment to an existing statute is intended to be applied retroactively.” Board of Supervisors, 287

Va. at 180 (quoting Sussex Cmty. Servs. Ass’n v. Virginia Soc’y for Mentally Retarded Children,

Inc., 251 Va. 240, 245 (2014)). We instead “look to the context of the language used by the

legislature to determine if it ‘shows it was intended to apply retroactively and prospectively.’” Id.

(quoting Buenson Div., Aeronca, Inc. v. McCauley, 221 Va. 430, 433 (1980)).

        In Sussex, the Virginia Supreme Court decided that a statute amended in 1991 applied to a

covenant recorded in 1975 because the language of the amendment proved the General Assembly

intended it to be retroactive. See 251 Va. at 244-45. The statute at issue in Sussex stated that it

applied to “any restrictive covenant.” Id. at 243. There, the Court said

                The word “any” . . . is generally considered to apply without
                limitation. . . . We have said that a provision including the phrase
                                                   -6-
               “all condominiums” was consistent with an intent that the
               provision applies to all condominiums existing at the time the
               legislation was enacted.

Id.

       Another case, Allen v. Mottley Constr. Co., 160 Va. 875 (1933), is a “‘decisive’ example of

a situation where retrospective intent is expressed in legislative language.” Sussex, 251 Va. at

243-44 (discussing 160 Va. 875). In Allen, the Virginia Supreme Court concluded that the broad

phrase “an award” did not confine its application to either past or future awards, but both were

included. See Allen, 160 Va. at 890. Similarly, in Sussex, the Virginia Supreme Court held that the

phrase “any covenant” encompassed all covenants of the type described in the statute without

limitation, whether recorded before or after 1991. See 251 Va. at 244.

       Here, the General Assembly could have changed the effective date from its 2018

amendment to Code § 20-109(C) when it amended the language, but it did not; the legislature

instead simply removed and replaced the modification requirement language for all agreements

signed after or on July 1, 2018, indicating that it was the General Assembly’s intent for the amended

language to apply to every separation agreement entered into on or since that date. The General

Assembly also used the word “any” in the 2020 amendment, which reads, “any stipulation or

contract that is executed on or after July 1, 2018.” See Code § 20-109(C). The logic employed in

Sussex applies with equal force here: the plain meaning of the phrase “any stipulation or contract”

encompasses all agreements of the kind described in the statute that were executed on or after July

1, 2018. To conclude otherwise and exclude agreements executed between July 1, 2018, and July 1,

2020, from the purview of Code § 20-109(C) would render the word “all” meaningless. Such a

result would be contrary to the well-established principle that statutory amendments are presumed to

be purposeful and not unnecessary or in vain. 251 Va. at 245.




                                                 -7-
       However, here, the date that the parties signed the agreement is not the date that the General

Assembly intended the courts to use as the reference point for determining the applicability of the

contractual provision in question. Both of the General Assembly’s amendments applied to support

modification requests of any agreement consummated on or after July 1, 2018. However, as

evidenced by the words, “no request for modification of spousal support,” the result of the

subsequent amendment in 2020 expressly required a circuit court to apply the law in effect at the

time a modification was sought. See Code § 20-109(C). The 2020 amendment did not alter any

contractual rights or provisions, indeed, it actually allowed them to be enforced.

       Therefore, the circuit court’s conclusion that the amendment retroactively applies to the

parties’ agreement executed on August 8, 2018 was not error.

                       C. Whether Retroactive Application Is Constitutional

       Husband also argues that retroactive application of the 2020 amendment to the parties’

agreement is unconstitutional under both the Constitution of the United States and the

Constitution of Virginia. Both constitutions forbid the legislature to pass any laws impairing the

obligation of contracts. See U.S. CONST. art. I, § 10, cl. 1; VA. CONST. art. I, § 11. This

Court has repeatedly held that statutes are unconstitutional if they impair the obligation of

contracts or disturb vested rights. See Himes v. Himes, 12 Va. App. 966, 969 (1991) (quoting

Brushy Ridge Coal Co. v. Blevins, 6 Va. App. 73, 79 (1988)).

               [T]he legislature may, in its discretion, pass retrospective and
               curative laws, provided they do not partake of the nature of what
               are technically called ex post facto laws, and do not impair the
               obligation of contracts, or disturb vested rights; and provided,
               further, they are of such nature as the legislature might have passed
               in the first instance to act prospectively.

Duffy v. Hartsock, 187 Va. 406, 419 (1948) (quoting Allen, 160 Va. at 881).

       Husband’s argument regarding the constitutionality of the amendment as applied to him

ignores the reality that application of the 2020 amendment does not impair a contractual
                                                 -8-
obligation nor disturb any vested right. In this case, the effect of the amended statute is to

implement the exact arrangement to which he agreed. The agreement between the parties

demonstrates that it was the intent of the parties at the time they entered into the arrangement

that husband’s spousal support obligation be non-modifiable. Husband’s argument is essentially

that he had a vested right granted by the 2018 amendment to not honor an agreement that he

signed. That argument is patently absurd since any vested contractual right must definitionally

flow from the contract itself.

        It is true that under the 2018 version of Code § 20-109(C), the spousal support obligation

was not absolutely non-modifiable as a matter of law because the agreement failed to use the

then-requisite statutory language. However, the agreement did not grant husband the right to

modify spousal support payments carte blanche; it provided for exactly the opposite.

        Similarly, the federal test for determining whether a state law has unconstitutionally

impaired the obligation of a contract is “whether the state law has, in fact, operated as a substantial

impairment of a contractual relationship.” See Allied Structural Steel Co. v. Spannaus, 438 U.S.

234, 244 (1978). The severity of the impairment matters significantly: “Minimal alteration of

contractual obligations may end the inquiry at its first stage.” Id. at 245. “Contracts enable

individuals to order their personal and business affairs . . . [o]nce arranged, those rights and

obligations are binding under the law, and the parties are entitled to rely on them.” Id.

        Husband is entitled to rely on the rights and obligations for which he contracted, but here,

his contractual rights and obligations align with the amended language in Code § 20-109(C). The

agreement states that spousal support was not subject to judicial modification and the 2020

amendment forbids modification, as well. As with the application of the Constitution of the

Commonwealth, husband’s contractual rights and obligations under the federal constitution have not

been impaired to any degree. To the contrary, they are enforceable in all respects.

                                                  -9-
       For these reasons, we find that the circuit court did not err in finding that husband’s

constitutional rights were not violated by application of the 2020 amendment.

                            D. The Circuit Court’s Alternate Holding

       This case having been decided on the grounds of statutory and constitutional

interpretation, we need not address husband’s third assignment of error with respect to the circuit

court’s alternative analysis and judgment. “Following the traditional doctrine of judicial

restraint, [appellate courts] ‘decide cases “on the best and narrowest grounds available.”’”

Chaney v. Karabaic-Chaney, 71 Va. App. 431, 438 (2020) (quoting Levick v. MacDougall, 294

Va. 283, 302 (2017)).

                                        III. CONCLUSION

       Because we conclude that there was no error in the decision below, we affirm the circuit

court’s judgment.

                                                                                             Affirmed.




                                                - 10 -